OPINION
By STEVENS, J.
We have carefully read the entire record herein, and are unanimously of the opinion that the verdict and judgment are manifestly . against the weight of the evidence.
Complaint is made of the charge of the court, both as to the special charge before argument and the general charge as given.
It is claimed that, in defendants’ special request No. V, the court charged on the subject of emergency, and then failed in the general charge to define “emergency.”
We seriously doubt the propriety of giving the special charge upon “emergency” under the facts as disclosed by this record, but if there was any justification for its being *275given, then certainly the trial court should have defined in its general charge the term “emergency,” to avoid having the jury misled by the giving of said special charge.
In its general charge the trial court read to the jury §§6310-17, 6310-22 and 6310-28, GC, and advised the jury that those were the sections “regulating the operations of vehicles upon the highways.”
None of said sections have any application to the situation presented by the evidence in this case, but §6310-20, GC, does apply, and this section was not mentioned by the court.
For error in the charge, and because the verdict and judgment are manifestly against the weight of the evidence, the judgment of the Court- of Common Pleas will be reversed, and the cause remanded.
FUNK, PJ, and WASHBURN, J, concur in judgment.